DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.
Claim Rejections - 35 USC § 102

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Delaney et al (2018/0195029)  is withdrawn.	
Claim Rejections - 35 USC § 103
Claim 1 -4, 6-9, 11-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtani et al (2015/0322387).
Ohtani et al disclose an anti-microbial cleaning composition for purposes of cleaning laundry comprising 0.001% to 3% of a nonionic antimicrobial agent; from 0.1 to 3.0% of a soil dispersant comprising an alkylene amine backbone and a side chain bonded to a nitrogen of formula I, wherein said composition has a pH of 6 to 12 and a viscosity of from 200 to 3,000 centipoise (0019-025). Additionally, said composition comprises anionic surfactants from 3 to 50% by weight with preferred mixtures of AES from C10-C18 and having 1-30 moles of ethylene oxide and 
Ohtani et al is silent with respect to the alkyl chain distribution of the AES wherein 40% to 70% are C15 and no more than 30% are C14. 
It would have been obvious to the skilled artisan to optimize the alkyl chain to comprise a predominant amount of C15 and no more than 30% C14 since Ohtani et al teaches the equivalence of C10-C18 carbon atoms within the AES structure. Furthermore, and in the absence of a showing to the contrary, one skilled in the art would have been motivated that the chain lengths amount to equivalent results given that homologs and compounds or position isomers are considered obvious and presumed to have similar properties to the skill artisan. 
Compounds which are position isomers (compounds having the same radicals in
physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601
(CCPA 1978) (stereoisomers prima facie obvious).
Ohtani et al is silent with respect to the average Daltons MW of the fatty alcohol of the AES alkyl chain.
Applicant’s specification at page 10, provides molecular weight of carbon chain lengths and C12-C14, exemplified in Ohtani et al at Table 3 and paragraph 0122, exemplify an average of 200 Daltons with a C12-C15. One skilled in the art would comprise non-preferred embodiments with C14-C15 carbon atoms as claimed to 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
Claim 1-4, 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vinson et al (9,493,726) in view of Ohtani et al (2015/0322387).
Vinson et al disclose a branched surfactant composition suitable for laundry detergent applications. Vinson et al teach in Table 9, compositions N, O, P and Q, compositions comprising 2-10% 2-alkyl branched alkyl ethoxy sulfates; 4-15% AES, 1.4-2% LAS; 0.23-2% amine oxide, 1-2% polyalkyleneimine polymer; detergent adjuncts and water. Note, at column 53, lines 36-42, Vinson expounds on the AES being a C12-C15 having 1.8 EO sulfate. The Daltons molecular weight of the AES alkyl chain is silent in Vinson et al. Applicant’s specification at page 10, provides molecular weight of carbon chain lengths and C12-C14, exemplified in Vinson et al at Table 9 exemplify an average of 200 Daltons with a C12-C15. One skilled in the art would comprise non-preferred embodiments with C14-C15 carbon atoms as claimed to optimize the Daltons as suggested in claim 8 given the broad teachings of Vinson et al suggesting chain lengths would comprise a molecular weight greater than 200 Daltons and in accordance with the claimed limitation. One skilled in the art, in the absence of a showing to the 
Vinson et al is silent with respect to the viscosity limitation of claim 14.
Ohtani et al, relied upon as set forth above, teach a pH of 6 to 12 and a viscosity of from 200 to 3,000 centipoise (0019-025).
It would have been obvious to the skilled artisan to utilize the compositions of Vinson at various viscosity values suggested by Ohtani et al since Vinson et al teach many of the same components as Ohtani et al for the same purpose of establishing a laundry detergent. 
Note that, the Examiner asserts that the broad teachings of Vinson et al in view of Ohtani et al would suggest compositions similar properties because Vinson et al in view of Ohtani et al teach compositions containing the same components in the same amounts as recited by the instant claims and further, such properties would flow naturally from the teachings of Vinson et al.
As stated in KSR Int'l Co., v. Teleflex, Inc., 550 U.S. 398, 418 (2007): 
"[A]nalysis [of whether the subject matter of a claimwould have been prima facie obvious] need not seek out preciseteachings directed to the specific subject matter of thechallenged claim, for a court can take account of the inferencesand creative steps that a person of ordinary skill in the artwould employ." 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the 
Claim 1-4, 6-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/691,650 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 16/691,250 encompass the material limitations of the claims.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant claims, to formulate a composition containing a surfactant system comprising an alkyl alkoxylated sulfate, an alkoxylated polyalkyleneimine and the other requisite components of the composition in the specific amounts as recited by the instant claims, because claims 1-4, 6-20 and 1-6, 8-11, 13-20 copending Application No. 16/691,650 suggest a composition containing a surfactant system comprising an alkyl alkoxylated sulfate, an alkoxylated polyalkyleneimine and the other requisite components of the composition in the specific amounts as recited by the instant claims
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 4-6-2021 have been fully considered but they are not persuasive.
Applicant argues that the teaching of equivalence of performance in Ohtani based on what is cited.
The examiner contends that Ohtani specifically teaches C10-C18 AES as known equivalents in cleaning compositions. Applicant’s argument with respect to viscosities of surfacatants is not well founded since Ohtani teaches the range of viscosity as claimed. Moreover, applicant has not compared the closest art of record against the claimed invention, commensurate in scope. Table 3 of applicant’s specification shows the AES having different viscosities but the most comprehensive claim is devoid of this critical element. Furthermore, the increase in viscosity purported by applicant is already established by Ohtani, who teaches the range of viscosity for the invention as a whole. Nothing patentable is seen with respect to the succession of chain lengths since they are equivalent homologs and it is well established that said equivalence would have been obvious to optimize.
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Compounds which are position isomers (compounds having the same radicals in
physically different positions on the same nucleus) or homologs (compounds differing
regularly by the successive addition of the same chemical group, e.g., by -CH2- groups)
are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601
(CCPA 1978) (stereoisomers prima facie obvious).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAROLD PYON can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NECHOLUS OGDEN JR/             Primary Examiner, Art Unit 1761